Citation Nr: 9909085	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from October 1950 to October 1953.

The instant appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi, which denied a claim 
for service connection for the cause of the veteran's death.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in February 1998 for further development.

The Board also notes that the RO failed to consider the 
question of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318(b) 
(West 1991).  Dependency and indemnity compensation may be 
paid not only when it is found that the veteran died from a 
service-connected disability, 38 U.S.C.A. § 1310 (West 1991), 
but also when, at the time of his death, he was is receipt 
of, or entitled to receive, compensation for a service-
connected disability that was either continuously rated as 
totally disabling for a period of 10 or more years 
immediately preceding his death or, if rated as totally 
disabling for a lesser period, was so rated continuously for 
a period of not less than five years from the date of his 
discharge or release from active duty.  See 38 U.S.C.A. 
§ 1318(b) (West 1991).  If entitlement under Section 1318(b) 
is found, benefits are paid in the same manner as if his 
death were service-connected.  38 U.S.C.A. § 1318(a) (West 
1991).

The Board also notes that the RO failed to consider the 
question of the appellant's entitlement to accrued benefits.  
At the time of the veteran's death, he had filed claims for 
increased ratings for his service-connected post-traumatic 
stress disorder (PTSD) and his service-connected residuals of 
a gunshot wound of the right leg in addition to a claim for 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.

Because the question of service connection is not affected by 
adjudication of accrued benefits or entitlement to benefits 
under Section 1318(b), the Board's decision that follows is 
limited to the narrowly defined issue on appeal; namely, 
entitlement to service connection for the cause of the 
veteran's death.  The other questions noted above are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in July 
1995 and that the immediate cause of death was an acute 
myocardial infarction due to or as a consequence of 
arteriosclerotic cardiovascular disease.

2.  At the time of the veteran's death, he was service-
connected for residuals of a gunshot wound to the right leg 
and PTSD.

3.  Arteriosclerotic cardiovascular disease was not present 
in service and may not be presumed to have been incurred in 
service.

4.  Arteriosclerotic cardiovascular disease was first 
manifested many years after separation from service, and was 
not etiologically related to his service-connected residuals 
of a gunshot wound to the right leg and PTSD.

5.  The veteran's service-connected residuals of a gunshot 
wound to the right leg and PTSD did not cause or combine in 
any way to accelerate his death, nor did they render him 
materially less able of resisting the disease process causing 
death.


CONCLUSIONS OF LAW

1.  Arteriosclerotic cardiovascular disease was not incurred 
in or aggravated by service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(1998).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concedes that the appellant has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The appellant submitted a June 1997 
statement written by the veteran's private physician who 
opined that the veteran's "post-traumatic stress disorder 
was a definite contributory cause of his death from 
cardiovascular disease."

The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled.  This case was 
remanded for further development, and as a result additional 
records were associated with the claims folder and a medical 
opinion was obtained.  Also, the Board requested an opinion 
from a medical expert associated with VA.  There is no 
indication of additional available evidence which would be 
relevant to the appellant's claim.

The Board must determine whether the evidence supports the 
claim or if it is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

The certificate of death shows that the veteran died on 
July [redacted], 1995, as a result of acute myocardial infarction 
due to arteriosclerotic cardiovascular disease.  His date of birth, 
noted on the certificate, was in October 1926, making him 68 
years old at date of death.  At the time of death, service 
connection was in effect for PTSD, assigned a 50 percent 
disability evaluation, and for residuals of a gunshot wound 
to the right leg, assigned a 30 percent disability 
evaluation.  He had a combined disability evaluation of 70 
percent.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Governing statutory and regulatory provisions stipulate that 
in order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

In order for arteriosclerotic cardiovascular disease to be 
considered a service-connected disability, the evidence would 
have to show that the disease was incurred in or aggravated 
by the veteran's active service or that it was manifested to 
a degree of 10 percent within one year from his separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); Hensley v. 
Brown, 5 Vet.App. 155 (1993).

The service medical records attached to the claims file are 
absent any record for treatment of arteriosclerotic 
cardiovascular disease during the veteran's periods of active 
service.  Following separation, the claims file does not 
contain any manifestations of arteriosclerotic cardiovascular 
disease within one year of separation from service.  Although 
the available post-service medical records in the 1990s 
indicate a history of cardiovascular problems perhaps 
originating in the 1970s, there is no medical evidence which 
indicates that the veteran was being treated for 
arteriosclerotic cardiovascular disease proximate to service.  
As a result, service connection is not warranted for either 
arteriosclerotic cardiovascular disease or an acute 
myocardial infarction.

It is the appellant's contention that the veteran's 
medications for his service-connected disabilities, the pain 
from his service-connected gunshot wound residuals, and/or 
the stress from his service-connected PTSD contributed 
greatly to the veteran's death.  The appellant testified at a 
June 1997 personal hearing before the undersigned to this 
effect.  As support for her claim she submitted the 
aforementioned private medical opinion which linked the 
veteran's PTSD to the cause of his death.  The private 
physician indicated that he had treated the veteran 
intermittently since 1979 and that he had reviewed the 
veteran's medical record, reports of consultants, and an 
abstract of VA hospital records.  He acknowledged that the 
veteran died of heart disease, but noted that "[t]he 
influence of chronic stress on production of coronary artery 
disease is well established in the literature."  The 
examiner continued, "It is obvious from reviewing my own 
records in the weeks just before his death that [the veteran] 
was experiencing increasing pain, he was increasingly 
depressed, and the unavoidable conclusion is that these 
events combined to accelerate his death from heart disease."

In February 1998, this case was remanded in part so that the 
private physician could be asked to submit copies of his 
clinical records pertaining to treatment of the veteran.  His 
clinical records from December 1994 to June 1995 were 
associated with the claims folder.  They showed treatment for 
chronic depression, chronic back pain, chronic congestive 
heart failure, and maturity onset diabetes.

Also associated with the record were July 1993 to July 1995 
records from the Baptist Memorial Hospital.  These records 
show that the veteran was hospitalized for several days in 
May 1995 with primary discharge diagnosis of congestive heart 
failure.  Chronic anxiety and depression was also listed as a 
diagnosis.  These records show that the veteran also had 
chronic obstructive airways disease and bladder outlet 
obstruction.  

VA treatment records from September 1992 to July 1995 were 
also associated with the claims folder.  These records show 
that the veteran complained of low back pain and was 
prescribed Percocet.  In addition, he attended a group for 
his PTSD and was noted to have congestive heart failure and 
chronic obstructive pulmonary disease.

This case was referred to a VA physician so that an opinion 
could be rendered as to whether the veteran's service-
connected disabilities played a causal role in his death.  In 
July 1998 this opinion was rendered.  The VA physician stated 
that "[e]ach medical document associated with this file was 
perused."  In a September 1998 written statement, the 
appellant seemed to question the thoroughness of the review 
of the file as the examiner did not specifically indicate he 
had reviewed the VA treatment records and the private 
physician's records.  However, as the claims folder contained 
those medical documents at the time of the VA physician's 
review of the record and as the VA physician specifically 
stated he had reviewed each medical document associated with 
the claims folder, the Board believes the VA physician did 
review the VA treatment records and the private physician's 
records.

The VA physician provided page citations for several 
"classic medical textbooks" where the proposition was 
stated that stress was a factor in precipitating various 
heart disorders, including myocardial infarction and 
arteriosclerotic cardiovascular disease.  However, the 
physician indicated that further reading revealed that 
"agreement about the etiologic relationships and incidence 
of IHD [ischemic heart disease] has not been reached."  An 
electronic research paper search of the last ten years and a 
review of the National Library of Medicine's MEDLINE since 
1966 yielded similar findings.

The VA physician concluded that: 

[S]ince this veteran has medical 
statements stating he had been treated 
for anxiety disorder since 1972 and two 
of the abstracts found indicated that 
this condition may have supported cardiac 
stress some four to five times longer 
than his PTSD--the PTSD may have been a 
contributory factor in his demise.  
However, there is NO objective evidence 
to substantially or materially support 
this conclusion and the anxiety should 
have had 4 to 5 times as much time to 
contribute to the demise.  Also, there is 
no evidence in this file to suggest that 
the right GSW [gunshot wound] to the leg 
caused or contributed to his demise.

Finally, in December 1998 the Board requested an additional 
advisory opinion from a medical expert associated with VA as 
to whether the veteran's PTSD either caused or contributed 
substantially or materially to cause death.  The opinion, 
dated December 15, 1998, was prepared by N. El-Sharif, M.D., 
Chief, Cardiology Section, Brooklyn, New York, VA Medical 
Center (MC).  The claims folder was available to Dr. El-
Sharif, and his opinion reveals that he reviewed the record 
in detail.  Dr. El-Sharif concluded that:

[The veteran] had premature coronary 
artery disease [CAD] starting with 
myocardial infarction at an early age in 
the early seventies prior to his therapy 
for any mental illness.  His risk factors 
included heavy smoking that led to 
significant obstructive lung disease 
along with a touch of diabetes and most 
importantly family history of coronary 
artery disease that explain his premature 
CAD and a premature death of one of his 
brothers following myocardial infarction.  
His coronary artery disease progressed 
over 23 years requiring surgical 
revascularization and evolving into an 
ischemic cardiomyopathy and recurrent 
admissions for congestive heart failure 
along with COPD leading ultimately to his 
demise in 1995.

Depression, PTSD, aggressive behavior 
might be linked to the atherosclerotic 
process.  However, in the presence of all 
the risk factors and the evolution of his 
disease[,] I cannot find causal 
relationship between his mental illness 
and his demise.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death has not been established. As explained above, 
direct service connection for acute myocardial infarction and 
arteriosclerotic cardiovascular disease, the ultimate cause 
of the veteran's death, is not shown.  Nor can the cause of 
his death be service-connected on a presumptive basis.  There 
is no indication that cardiovascular disease manifested to a 
compensable degree within one year of his separation from 
service.

The appellant's contentions that the veteran's service-
connected disabilities either caused or contributed 
materially or substantially to cause the veteran's death has 
also been considered.  The preponderance of the medical 
evidence of record is against the appellant's claim of a 
relationship between the veteran's service-connected PTSD and 
his death.  While the veteran's treating physician indicated 
his feeling that the veteran's service-connected PTSD played 
a role in his death, two VA cardiologists who have reviewed 
the complete record, including the private physician's 
statement, dismissed such a relationship.  The Board finds 
the VA physicians' opinions more probative as they provided a 
more thorough review of medical research and writing in 
addition to having the benefit of a more fully developed 
record than the private physician.

The Board deems Dr. El-Sherif an expert in the field of 
cardiology as he is Chief of the Cardiology Service of a 
VAMC.  Dr. El-Sharif based his opinion that there was not a 
causal relationship between PTSD and the veteran's death on 
medical principles he explained in his opinion.  The basis 
for his opinion was that the veteran had numerous risk 
factors unrelated to service or service-connected 
disabilities and the fact that the veteran's cardiovascular 
disease began prior to therapy for any mental illness.  
Hence, the preponderance of the medical evidence of record is 
against the appellant's claim.

The appellant has also alleged that the medications that the 
veteran took for his service-connected disorders or the 
service-connected gunshot wound residuals played a role in 
his death.  However, she has presented no evidence, save her 
own opinion, that such a relationship existed.  As a 
layperson, she is not competent to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A causal or etiological relationship between the 
veteran's medication or his service-connected gunshot wound 
residuals and the cause of death from a myocardial infarction 
due to arteriosclerotic cardiovascular disease has not been 
shown in the medical evidence of record.

Lastly, significant objective evidence does not indicate that 
the service-connected disabilities contributed to his death 
in any meaningful way.  The death certificate does not list 
the veteran's PTSD or gunshot wound residuals as contributory 
causes of the veteran's death.  Under these circumstances, it 
is found that the preponderance of the evidence is against a 
finding that the condition causing death was the result of a 
service-connected disability or his period of service.  In 
conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals
